UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-1286



JOHN T. KELLY,

                                              Plaintiff - Appellant,

          versus


REPUBLIC TOBACCO COMPANY; BROWN & WILLIAMSON
TOBACCO CORPORATION, Maker of Bugler Tobacco,
Louisville, KY 40232,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-97-669-R)


Submitted:   July 22, 1998                 Decided:   August 5, 1998


Before ERVIN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John T. Kelly, Appellant Pro Se. Sara Bugbee Winn, WOODS, ROGERS
& HAZLEGROVE, Roanoke, Virginia; Margaret Katherine Garber, BRUM-
BERG, MACKEY & WALL, P.L.C., Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John T. Kelly appeals the district court’s order dismissing

his civil action alleging negligence and breach of implied warranty

of merchantability for failure to state a claim upon which relief

may be granted. See Fed. R. Civ. P. 12(b)(6). We have reviewed the

record and the district court’s opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Kelly v. Republic Tobacco Co., No. CA-97-669-R (W.D. Va.

Jan. 23, 1998). Kelly’s motion to supplement the record is denied.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2